DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2, 3, 13, and 16-18 are cancelled.
Claims 1, 4, and 10 are amended as follows:
1. (Currently Amended) A virtual inverter controller for a nanogrid, the nanogrid including at least one parallel branch each being equipped with a respective protector, and each protector being equipped with a virtual inverter controller, the virtual inverter controller comprising: 
a sensor component, configured to detect at least one characteristic parameter on the at least one parallel branch; and 
a control component, configured to affect an electrical connection state of a corresponding protector of the virtual inverter controller according to the at least one characteristic parameter,
wherein the control component includes a first simulator, the first simulator being configured to simulate the protection function of a first inverter on a first branch of the nanogrid and being configured to send a trip signal to a corresponding protector of the virtual inverter controller according to the at least one characteristic parameter or a transformation parameter of the at least one characteristic parameter, and
wherein the first simulator is configured to calculate a trip time by comparing the at least one characteristic parameter or the transformation parameter of the at least one characteristic parameter with a threshold of the at least one characteristic parameter, and is configured to send a trip signal to the respective protector through the control component based upon the trip time, the trip time being shorter than a trip protection time of the first inverter.

4. (Currently Amended) The virtual inverter controller of claim 1, wherein the first simulator is configured to send a trip signal to the respective protector upon the value of the characteristic parameter or the transformation parameter of the characteristic parameter exceeding a corresponding protection threshold, the protection threshold being less than a characteristic parameter protection threshold of the first inverter in island mode.

10. (Currently Amended) The virtual inverter controller of claim 1, wherein the control component includes a second simulator and the second simulator is configured to execute a control algorithm or simplified control algorithm of a second inverter on a second branch of the nanogrid, and output to the corresponding protector of the virtual inverter controller, a target characteristic parameter simulating the output of the second inverter, wherein the second simulator is configured to compare the target characteristic parameter with a characteristic parameter protection threshold.

John Fitzpatrick on January 27, 2022.
Allowable Subject Matter
Claims 1, 4-12, 14, 15, and 19-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claim 1, the virtual inverter controller claimed including sending a trip signal based upon the trip time, wherein the trip time being shorter than a trip protection time of the first inverter.  All other claims depend upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

DMP
1-27-2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836